Citation Nr: 1620044	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from July 9, 2009.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to October 1952, and from October 1958 to January 1969.  The Veteran died on December [redacted], 2012.  The Appellant is the Veteran's widow.  In March 2013, the Court of Appeals for Veterans Claims (Court) ordered that the Veteran's surviving spouse be substituted as the Appellant for purposes of processing this claim to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to TDIU was raised as a part of the increased rating claim for posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  In an October 2014 Board Decision, the claim of entitlement to TDIU was denied.  The Appellant thereafter appealed the denial of that claim to the Court.

In a March 2015 Joint Motion for Partial Remand (JMR), the issue of entitlement to a TDIU for the period from July 9, 2009, was remanded and effectuated by an Order of the Court dated in April 2015.

The issue on appeal was remanded by the Board for further development in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for four disabilities: PTSD evaluated at 70 percent, bilateral sensorineural hearing loss evaluated at 10 percent, tinnitus evaluated at 10 percent, a scar, left arm, which was non-compensably evaluated; his combined evaluation was 80 percent.  

2.  The evidence stands in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation from July 9, 2009.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the time of his death, the Veteran was service connected for four disabilities: PTSD evaluated at 70 percent, bilateral sensorineural hearing loss evaluated at 10 percent, tinnitus evaluated at 10 percent, a scar, left arm, which was non-compensably evaluated; his combined evaluation was 80 percent.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be clear that the ultimate issue of whether a total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  

Of note, a July 2009 VA/QTC psychiatric examination, upon which the Veteran's PTSD disability rating was based, and the effective date thereof (also the date upon which the appellate period begins in this case), acknowledged that he was not working at that time.  It was noted that the Veteran retired from VA in 1986 and continued performing contract work for an additional 10 years.  The Veteran last worked in 1997.  Per the Appellant, the Veteran had difficulty continuing with contract work because it involved travel, and because he had difficulty around strangers and with working away from home.  

The interview revealed that the Veteran experienced major change to his daily activities with the onset of his mental disorder, such as isolation, anger, and irritability.  Difficulty with interpersonal relationships was noted.  He did not socialize, and he was estranged from his sons.  The Veteran also had difficulty focusing on activities.  He did not drive, due to anger issues.  

On examination, thought processes were organized, hallucinations were not indicated, and bizarre thought content was absent.  Suicidal and homicidal ideation were absent as well.  Insight and judgement were intact.  His memory was moderately impaired.  Per the Appellant, memory loss had occurred within the prior year.  The Veteran met all criteria necessary for a diagnosis of PTSD, and a Global Assessment of Functioning (GAF) score was 53.  Alcohol abuse, secondary to PTSD was noted as well.  Based on the interview, the it was noted that the Veteran was mentally capable of managing his benefits, that he had frequent difficulty performing activities of daily living, that his relationship with his wife was good, but that he had no other relationships, that he had no difficulty understanding simple commands, and that he had moderate difficulty understanding and completing complex commands.  No direct opinion was provided regarding employability.
 
A VA outpatient note, dated in later that month, indicated that the Veteran complained of a lack of sleep, nightmares, and lack of appetite.  He was able to focus, though he was irritable.  Another such report from September 2009, noted that the Veteran's depression had improved, though intensity of memories remained.  Further VA treatment reports, to include PTSD-specific treatment, essentially echoed these symptoms.  VA outpatient reports indicated GAF scores consistently in the 50s.  Further, while such reports also addressed audiological complaints, no examiner opined that the Veteran's service-connected disabilities rendered him incapable of finding or maintaining substantially gainful employment.

An additional VA/QTC examination report, authored in June 2011, noted that the Veteran last worked in 1997 prior to an elective retirement.  It was further noted that the Veteran was not in mental health treatment, and that he had never been psychiatrically hospitalized.  The Veteran reported that his mental health had worsened slightly over the past year.  The Appellant reported that the Veteran's irritability caused the failure of a joint business venture undertaken after his retirement from VA.  The Veteran's work record was clean, and he had never been fired for cause, or for his attitude.

On examination, there was no thought disorder, though memory was somewhat impaired.  Judgement and insight were intact.  The examiner noted that the Veteran suffered from recurrent, unexpected, and severe panic attacks associated with a separate diagnosis of panic disorder with agoraphobia.  It was determined that he was capable of managing his own affairs, and that he had no mental impairment with regard to the activities of daily living.  His mental symptoms were described as "moderately serious," and impairment in occupational functioning was assessed.  No other details regarding occupational impairment were provided.

A private retroactive opinion, concerning employability prior to the Veteran's death, was provided in July 2014.  The provider indicated that the opinion would focus solely on limitations from the Veteran's service-connected disabilities, and that it would not include other disorders such as reactive airway disease, residuals of a shell fragment wound, etc.  The provider also noted a review of the Veteran's entire VA claims file and conducted phone conversations with the Appellant.

The medical professional noted that the Veteran completed high school, and that he studied chemical engineering for two years prior to his initial period of active duty.  Post-service, per the provider, the Veteran worked until 1998, at which time he was no longer able to work because PTSD did not allow adequate function.  It was noted that work required frequent travel, and that relating to strangers was not familiar to the Veteran.  It was noted that these conditions led to a fight or flight response, and that the Veteran was unable to focus on work.  

Following a conversation with the Appellant, the provider indicated that the Veteran was markedly limited in the following areas: understanding and memory, sustaining concentration and persistence, social interaction, and adaptation.  The Appellant also indicated that the Veteran required constant supervision due to homicidal ideation, however the Board notes that such ideation was consistently denied by the Veteran in the medical reports of record.  

The examiner pointed to the VA medical reports discussed above, noting that the Veteran was unable to perform activities of daily living (aside from self-care) with significantly reduced social interactions in July 2008, moderate to severe bilateral hearing loss in VA treatment reports from August 2008 and April 2009, frequent difficulties with activities of daily living in July 2009, and the June 2011 examination report in which it was noted that the Veteran experienced moderately serious mental symptoms and impairment in formerly occupational functioning.

Ultimately, the provider noted that he was a vocational expert, and that it did not appear that the medical record supported an ability by the Veteran to focus on tasks or relate appropriately to co-workers or the general public.  As such, it was at least as likely as not that the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment from at least 2009.

In an August 2015 remand, the Board requested further development, noting that the private July 2014 opinion lacked specificity with regard to the Veteran's service-connected disabilities.  In response, an additional VA psychiatric opinion was authored in October 2015.  The examiner indicated that, although the private provider in this case asserted that the Veteran may have had other health conditions that were not service connected, the provider did not factor in or consider the possible contributions of such disorders (mental and physical).  The examiner noted that she did not agree with the findings of the private provider, and she found that it was less likely than not that the Veteran's PTSD alone was of such severity from July 2009 until death so as to preclude him from obtaining or maintaining gainful employment.  She further opined that the determination of whether the Veteran's PTSD (over the appellate period) caused functional impairment, without considering other contributing factors, would not be possible without resorting to mere speculation.

In support, it was noted that the mental health professionals who assessed and treated the Veteran between July 2009 and the time of his death were consistent in their determinations regarding the severity and impairment caused by PTSD.  Each found that impairment was moderate.  It was further noted that the Veteran suffered from other, significant disorders which were not service-connected, to include long-term chronic and severe alcohol abuse/dependence and cardiopulmonary problems.  The Board points out, however, that the July 2009 VA examiner specifically noted that the Veteran's alcohol dependence was secondary to his service-connected PTSD.  The Board also notes that the Veteran's PTSD was evaluated at 70 percent disabling during the period in question, whereas the 2015 VA examiner misstated that service connection was in effect at a rate of 50 percent disabling.  While it was noted that the Veteran maintained a solid employment history and good relationships with his employers prior to his retirement, such is not the timeframe at issue in this case.

Taking all reports into account, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Appellant's claim is essentially equal, entitlement to TDIU is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties is harmless error. 


ORDER

A total disability rating based on individual unemployability (TDIU), from July 9, 2009, as a substituted claimant, is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


